Citation Nr: 0925647	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  08-38 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than January 1, 2007 
for additional allowance for dependents.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to July 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which increased the Veteran's disability compensation by 
adding an additional amount for his dependent spouse, 
effective January 1, 2007.  

In May 2009, a hearing was held before the undersigned 
Veterans Law Judge sitting at the RO.  


FINDINGS OF FACT

1.  Rating decision dated in September 1994 increased the 
Veteran's combined disability evaluation to 40 percent 
effective August 10, 1994; prior to this date, the Veteran 
did not have a combined disability evaluation such that he 
was eligible for additional allowance for dependents.
 
2.  By letters dated in September and November 1994, the 
Veteran was asked to provide information regarding his 
dependents; the requested information was not received within 
1 year of notification.

3.  A VA Form 21-686c, Declaration of Status of Dependents, 
was received in December 2006.  


CONCLUSION OF LAW

The criteria for an effective date prior to January 1, 2007 
for payment of additional benefits for dependents are not 
met.  38 U.S.C.A. §§ 1115, 5110, 5111 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.401 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  
However, the VCAA does not apply to all types of claims.  

As noted, the issue on appeal is whether the Veteran is 
entitled to additional benefits for dependents prior to 
January 1, 2007.  This case involves the application of law 
to certain facts such as the date when information, which was 
needed to award additional compensation for dependents, was 
received by the RO.  The necessary facts are established by 
the evidence currently of record and additional development 
would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).
Because the law as mandated by statute, and not the evidence, 
is dispositive of this particular claim, the VCAA is not for 
application.  See Mason v. Principi, 16 Vet. App. 129 (2002). 

II. Analysis

At the hearing, the Veteran reported that he did not realize 
he was being paid as a single veteran with no dependents 
until he received unemployability benefits in 2006.  He 
contends that he did not receive letters dated in 1994 asking 
him to submit information regarding his dependents and that 
as soon as he realized he had an obligation to provide VA 
with more information, he did it immediately.  He indicated 
that any time he gets anything from VA he responds as quickly 
as possible.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.400 (2008).  Unless specifically 
provided, such determination is made on the basis of the 
facts found.  38 C.F.R. § 3.400(a) (2008).

The statute provides that an award of additional compensation 
on account of dependents based on the establishment of a 
disability rating in the percentage evaluation specified by 
law for the purpose shall be payable from the effective date 
of such rating; but only if proof of dependents is received 
within one year from the date of such rating action.  
38 U.S.C.A. § 5110(f) (West 2002 & Supp. 2008).  

The statute further provides that the effective date of the 
award of any benefit or any increase therein by reason of 
marriage or the birth or adoption of a child shall be the 
date of such event if proof of such event is received by the 
Secretary within one year from the date of marriage, birth, 
or adoption.  38 U.S.C.A. § 5110(n) (West 2002 & Supp. 2008).  

The enabling regulation provides with respect to the 
effective date for additional compensation or pension for 
dependents that the effective date will be the latest of the 
following dates: (1) date of claim; (2) date dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within 1 
year of notification of such rating action; (4) date of 
commencement of veteran's award.  38 C.F.R. § 3.401(b) 
(2008).  

The regulation further defines the "date of claim" as the 
date of veteran's marriage or birth of his or her child or 
adoption of a child, if the evidence of the event is received 
within 1 year of the event; otherwise, the date notice is 
received of the dependent's existence, if evidence is 
received within 1 year of VA's request.  38 C.F.R. § 3.401(b) 
(2008).  In order to receive an additional payment for a 
spouse, sufficient proof of marriage is necessary.  38 C.F.R. 
§§ 3.204, 3.205 (2008).  

Pursuant to provisions of law governing the initiation of 
payments of benefit awards, the payment of increased 
compensation due to an added dependent shall commence on the 
first day of the calendar month immediately following the 
month in which the award became effective.  38 C.F.R. § 3.31 
(2008).  

At the time of his original claim in September 1973, the 
Veteran reported three dependents (wife and 2 children).  In 
November 1973, the Veteran was granted a combined 30 percent 
evaluation effective July 28, 1973.  In December 1975, the 
evaluation was increased to 40 percent effective September 9, 
1975 and reduced to 20 percent effective March 1, 1976.  In 
July 1978, the evaluation was reduced to 10 percent effective 
October 1, 1978.  In March 1989, the evaluation was increased 
to 20 percent effective November 4, 1988.  

The Board observes that prior to October 1, 1978, an 
additional amount of compensation was payable for dependents 
where a veteran was entitled to compensation based on 
disability evaluated as 50 percent or more disabling.  38 
U.S.C.A. § 315 (1976); 38 C.F.R. § 3.4(b)(2) (1976).  
Effective October 1, 1978, Pub. L. 95-479 provided that 
additional compensation for dependents would be payable to 
veterans with a combined disability evaluation of 30 percent 
or more.   

At no time prior to October 1, 1978 did the Veteran have a 
combined disability evaluation of 50 percent or more.  In 
September 1994, the Veteran's evaluation was increased to 40 
percent effective August 10, 1994.  Thus, he was potentially 
entitled to increased compensation based on dependents at 
that time.  

Information in the claims file indicates that at the time the 
Veteran was notified of his increase to 40 percent, he was 
also requested to submit VA Form 21-686c.  By letter dated in 
November 1994, the Veteran was notified that his claim for 
dependency allowance had been denied because he did not send 
the information requested.  That is, a completed VA Form 21-
686c and a certified copy of his marriage certificate.  The 
Veteran was further advised that if the evidence was not 
received before September 9, 1995, VA could not pay benefits 
for any period before the date it was received.  

The Veteran contends that he did not receive the 1994 
letters.  The Board observes there is a presumption of 
administrative regularity that a government administrative 
agency has done what it regularly does in the administration 
of programs.  Mailing of notification letters is one such 
matter.  That presumption must be rebutted by evidence, not 
by mere allegation.  Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  On review, it appears the referenced letters were 
sent to the Veteran's address of record at that time and 
there is no indication that they were returned to sender as 
undeliverable.  Thus, the Board finds insufficient evidence 
to rebut the presumption.

In November 1995, the Veteran's evaluation was increased to 
80 percent effective October 23, 1995.  The accompanying 
notice letter advised the Veteran that he was being paid as a 
single veteran with no dependents.  

In November 2006, the Veteran was awarded individual 
unemployability benefits effective July 26, 2006.  In the 
December 2006 notice letter, he was again advised that he was 
being paid as a single veteran with no dependents.  On 
December 26, 2006, the RO received a completed VA Form 21-
586c.  

The Board acknowledges that the Veteran has been married 
since 1967 and at the time of his original claim in 1973, had 
two dependent children.  The Board notes that the Veteran's 
children are no longer considered dependents for VA purposes. 
See 38 C.F.R. § 3.57 (2008).  As explained above, there was 
no potential entitlement to additional compensation for 
dependents until November 1994.  However, the Veteran did not 
submit evidence of dependency within one year of notification 
of that rating action.  The necessary information to 
establish dependency was not received until December 2006.  
Thus, payment of increased compensation based on the 
Veteran's dependent spouse would be effective January 1, 
2007.  See 38 C.F.R. § 3.31 (2008).  

The Board has considered the arguments set forth by the 
Veteran.  However, under the applicable laws and regulations, 
and given the facts of this case, there is no legal basis for 
assigning an effective date earlier than January 1, 2007 for 
additional allowance for dependents.





ORDER

An effective date earlier than January 1, 2007 for additional 
allowance for dependents is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


